DETAILED ACTION
Claims 1-13 are allowed.
Claims 1-13 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a vacuum insulated gas product comprising the claimed first glass substrate, second glass substrate, sealing structure forming a vacuum cavity, a plurality of supports inside the vacuum cavity for bearing pressures from the first and second glass substrates in which the sealing structure comprises a metal layer which is fixedly formed on each of two facing surfaces of the first glass substrate and the second glass substrate, and an intermediate solder layer connecting the metal layers in which the metal layers are arc-shaped transition structures at the corner areas of the glass substrates as recited in Claim 1.   With respect to the method step claimed of claim 8, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed of claim 1, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".
          The closest prior art references of record are Li. S (CN 105906222) (hereafter Li-S) and Li Yan-Bing (CN 102079632).  While Li-S does disclose a tempered vacuum glass which comprises two glass substrates whose peripheral edges are sealed by an edge seal which contains an intermetallic compound layer formed by heating, melting, and filling solder in pores of the sponge frame-like structure, Li-S does not disclose the limitation of the metal layers have arc-shaped transition structures at the corner areas of the glass substrates which provides an unexpected result in that the time for repeatedly heating the internal corner parts of a welding strip is reduced during induction welding which results in uniform heating of the welding strip at the corner areas and obtains a glass product with a better sealing effect, which is thereby an unexpected and unpredictable result (para. [0020]).    The secondary citation does not cure the deficiencies of the primary citation.   Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ISKRA whose telephone number is (313) 446-4866.  The examiner can normally be reached on M-F 7:30-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761